          Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 1 of 39



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------x
                                                            :
ALLIANZ GLOBAL INVESTORS GMBH, et :                             Case No. 1:18-cv-10364
al.,                                                        :
                                                            :
                                             Plaintiffs, :
                                                            :
                       v.                                   :
                                                            :
BANK OF AMERICA CORPORATION, et                             :
al.,                                                        :
                                                            :
                                           Defendants. :

-----------------------------------------------------------x

                   XXXXXXXXXXXX AMENDED ORDER OF CONFIDENTIALITY
  STIPULATION AND [PROPOSED]

        IT IS HEREBY STIPULATED AND AGREED, pursuant to Rule 26(c) of the Federal

Rules of Civil Procedure, by and among the parties hereto, through their undersigned counsel, that

the following provisions of this Stipulation and Order of Confidentiality (the “Stipulation and

Order”) govern disclosure and use by the parties of all documents, including but not limited to

electronically stored information (“ESI”), testimony, exhibits, interrogatory answers, responses

to requests to admit, and any other materials and information produced or provided, in the above-

referenced Action (the “Action”).

        DEFINITIONS.

                 1.1      Party: Any named party to this Action, including its officers, directors, and

employees.

                 1.2      English Party: Any named party to the English Action, including its

officers, directors, and employees.

                 1.3      English Action: The action in England, titled Allianz Global Investors


                                                         1
        Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 2 of 39



GmbH and Ors v. Barclays Bank plc and Ors, Claim No. CL-2018-000840.

             .14      Discovery Material: All documents, items, or other information, regardless

of the medium or manner generated, stored, or maintained (including, without limitation,

testimony, transcripts, or tangible things) that are produced or generated in disclosures, early

discovery ordered by the Court, or responses to discovery requests in this Action.

             .15      “Confidential” Information or Items: Information (regardless of how

generated, stored, or maintained), testimony, or tangible things obtained during discovery in this

Action that the Disclosing Party reasonably and in good faith believes contains or would disclose

non-public, confidential, personal, proprietary, financial, customer, client or commercially

sensitive information, confidential trade secrets or non-public research that requires the

protections provided in this Stipulation and Order, including, but not limited to, any information

that constitutes confidential information under the Federal Rule of Civil Procedure 26(c) or

applicable laws or regulations.    “Confidential” Information includes information (including

Personal Data as defined in section 1.9) of which applicable law - foreign or domestic - requires

the equivalent of “Confidential” treatment as set forth in this Stipulation.         “Confidential”

Information shall not include information that is public or that after disclosure becomes public

other than by an act or omission of the Receiving Party.

             .16      “Highly Confidential” Information or Items: “Confidential” Information

or Items that the Disclosing Party reasonably and in good faith believes contains (a) material

regarding trading and investment strategies, pricing and cost information, customer lists,

business strategy, trade secrets and other commercial or financial information, the disclosure of

which to another Party or non-party would create a substantial risk of causing the Disclosing

Party to suffer significant competitive or commercial disadvantage; or (b) Personal Data, as



                                                 2
        Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 3 of 39



defined in section 1.9, including, but not limited to, social security numbers; home telephone

numbers and addresses; tax returns; medical, personal credit and banking information; and

personal financial information. “Highly Confidential” Information shall not include information

that is public or that after disclosure becomes public other than by an act or omission of the

Receiving Party or by a person who has no legal right to make the information public. “Highly

Confidential” information also includes information as to which applicable law — foreign or

domestic — requires the equivalent of “Highly Confidential” treatment as set forth in this

Stipulation. Examples of such laws potentially include but are not limited to: the English law of

confidence (created by the courts rather than by statute, and including its equivalents in other

common law legal systems); laws implementing Regulation (EU) 2016/679, the General Data

Protection Regulation (including but not limited to the Data Protection Act 2018 (c. 12) (United

Kingdom personal information)); French Bank Secrecy Statute (Article L.511-33 of the French

Monetary and Financial Code); the French Information Technology, Data Files and Civil

Liberties Act (Law no. 78-17 dated 6 January 1978) as amended by Act No. 2018-493 dated 20

June 2018 on Personal Data Protection; the Japanese law of customer confidentiality (also

created by the courts); Section 47 (and related provisions) of the Banking Act (Cap. 19) of

Singapore; and the Swiss Federal Act on Banks and Savings Banks 1934, in each case as

amended.

             .17      Interbank Chat Documents: Copies of emails, instant messages, chat room

transcripts, transcripts of trader’s phone calls or similar Discovery Materials that constitute or

record communications exchanged, transmitted or otherwise shared between or among personnel

at different banks. For the avoidance of doubt, but without prejudice to any Party’s right to

challenge any designation of materials as “Confidential” or “Highly Confidential,” Discovery



                                                3
        Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 4 of 39



Material that was exchanged, transmitted or shared only among the same defendant’s personnel

shall not be deemed to have been “exchanged, transmitted or otherwise shared between or among

FX trading personnel at different banks” and shall not be deemed to constitute “Interbank Chat

Documents.”

                  1.8    Disclosing Party: A Party or non-party that produces Discovery Material

in this Action.

                  1.9    Receiving Party: A Party that receives Discovery Material from a

Disclosing Party in this Action.

                  1.10   Designating Party: A Party or non-party that designates Discovery

Material as “Confidential” or “Highly Confidential.”

                  1.11   Personal Data: Any information that a Party believes in good faith to be

subject to federal, state or foreign data protection laws or other privacy obligations. Personal

Data constitutes materials requiring special protection. Examples of such data protection laws

potentially include but are not limited to: The Health Insurance Portability and Accountability

Act and the regulations thereunder, 45 CFR Part 160 and Subparts A and E of Part 164 (medical

information); laws implementing Regulation (EU) 2016/679, the General Data Protection

Regulation (including but not limited to the Data Protection Act 2018 (c. 12) (United Kingdom

personal information)); French Bank Secrecy Statute (Article L.511-33 of the French Monetary

and Financial Code); the French Information Technology, Data Files and Civil Liberties Act

(Law no. 78-17 dated 6 January 1978) as amended by Act No. 2018-493 dated 20 June 2018 on

Personal Data Protection; the Japanese Amended Act on the Protection of Personal Information,

dated 30 May 2017; the Personal Data Protection Act 2012 of Singapore; and the Federal Act on

Data Protection of 1992 (Swiss personal information). Nothing in this paragraph shall be used to



                                                 4
        Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 5 of 39



imply that any law permits, or does not permit, the production of certain data, regardless of

whether such data is designated as “Personal Data.”

                1.12    Protected Material: Any Discovery Material that is designated as

“Confidential” or “Highly Confidential.”

                1.13    Outside Counsel: Attorneys, paralegals, and employees who are retained

by a Party to represent or advise a Party in this Action, including contract attorneys retained for

document review.

                1.14    English Outside Counsel: Attorneys, paralegals, and other law firm

personnel and employees who are retained by an English Party to represent or advise an English

Party in the English Action, including contract attorneys retained for document review.

                1.15    In-House Counsel: Attorneys, paralegals, other legal department personnel

and compliance department personnel who are employees of a Party, to whom disclosure of

Discovery Material is reasonably necessary for this litigation.

                1.16    English In-House Counsel: Attorneys, paralegals, other legal department

personnel and compliance department personnel who are employees of an English Party, to

whom disclosure of Discovery Material is reasonably necessary for the English Action.

                1.17    Counsel (without qualifier): Outside Counsel and In-House Counsel (as

well as their support staffs).

                1.18    Principal: An owner, officer, director, or executive of any Party whose

identity as an owner, officer, director, or executive has been disclosed to all other Parties.

                1.19    Expert: A person who (i) is not an owner, director, officer, or employee of

a Party, (ii) has specialized knowledge or experience in a matter pertinent to this litigation, and

(iii) has been retained by a Party or its Counsel to serve as an expert witness or as a consultant in



                                                  5
        Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 6 of 39



the prosecution or defense of this Action, including his or her employees and support personnel.

This definition includes, without limitation, professional jury or trial consultants retained in

connection with this Action.

               .
               1 20    English Expert: A person who (i) is not an owner, director, officer, or

employee of an English Party, (ii) has specialized knowledge or experience in a matter pertinent

to this litigation, and (iii) has been retained by an English Party or its counsel to serve as an

expert witness or as a consultant in the prosecution or defense of the English Action, including

his or her employees and support personnel.            This definition includes, without limitation,

professional jury or trial consultants retained in connection with the English Action.

               .
               1 21    Overlapping Party: A defendant family with both (a) individual affiliates

that are a Party in the Action, and (b) individual affiliates that are an English Party in the English

Action (e.g., Barclays, Citi, etc.), or a plaintiff family with both (a) individual affiliates or funds

that are a Party in the Action, and (b) individual affiliates or funds that are an English Party in

the English Action (e.g., Allianz, PIMCO, etc.).

               .
               1 22    Non-Overlapping Party: A defendant family that has individual affiliates

that are a Party in the Action, but no affiliates that are an English Party in the English Action

(e.g., Goldman Sachs, Morgan Stanley, etc.), or a plaintiff family that has individual affiliates or

funds that are a Party in the Action, but no affiliates or funds that are an English Party in the

English Action (e.g., BlackRock).

               .
               1 23    Professional Vendors: Persons or entities that provide litigation support

services (e.g., photocopying; videotaping; translating; preparing exhibits or demonstrations;

organizing, storing, or retrieving data in any form or medium) and their employees and

subcontractors.



                                                   6
         Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 7 of 39



    .2         USE OF DISCOVERY MATERIALS IS LIMITED TO THIS CASE. Subject to the

provisions of paragraphs 3, 13 and 15, Discovery Material may be used by the Receiving Party

solely for purposes of the prosecution or defense, including any settlement thereof, of this Action,

and for no other purpose whatsoever.

    .3         ACCESS TO DISCOVERY MATERIAL PRODUCED BY OVERLAPPING

PARTIES. For the sake of clarity, notwithstanding any other provision herein, it is not a

violation of the terms of this Stipulation and Order for English Outside Counsel, English In-

House Counsel, English Experts, or Professional Vendors working on the English Action to

access Discovery Material—even Protected Material—subject to the following terms:

                       a)     for the purpose of this paragraph 3 only, the defined terms

“Discovery Material” and “Protected Material” shall exclude deposition testimony and

accordingly paragraph 3 shall not permit English Outside Counsel, English In-House Counsel,

English Experts, or Professional Vendors working on the English Action to access deposition

testimony that has been obtained in or may otherwise be available for use in the Action;

                       b)     the Discovery Material are documents produced in this Action by

an Overlapping Party and bear a Bates stamp associated with productions from an Overlapping

Party;

                       c)     such access is for purposes of this Action, the English Action, or

both simultaneously; and

                       d)     the English Outside Counsel, English In-House Counsel, English

Experts, and Professional Vendors working on the English Action who access Discovery

Material pursuant to this paragraph 3 first have executed the Acknowledgement subjecting

themselves to the jurisdiction of this Court solely for the enforcement of the Stipulation and



                                                 7
        Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 8 of 39



Order and agreeing to be bound by the requirements of this Stipulation and Order with respect to

any Protected Material.

                      For the avoidance of doubt, notwithstanding the foregoing, (i) an English

Party, English Outside Counsel, English In-House Counsel, English Experts, and Professional

Vendors working on the English Action shall not access, use or rely on in the English Action

Discovery Material that was originally produced by a Non-Overlapping Party in In Re Foreign

Exchange Benchmark Rates Antitrust Litigation,         No. 1:13-cv-07789 (LGS) (SDNY), this

Action, or another action (i.e., Discovery Material that has a Bates stamp associated with

productions from a Non-Overlapping Party), even if a version or copy of that Discovery Material

was reproduced by an Overlapping Party in this Action; and (ii) Discovery Material that has not

been independently produced in the English Action, or otherwise independently obtained by the

Receiving Party pursuant to the provisions of paragraph 13, shall not be used in any court filings,

submissions, hearings, depositions, or trial in the English Action, provided that the fact that a

party obtained access to, and knowledge of, Discovery Material pursuant to this paragraph shall

not in any way preclude them from seeking disclosure of that material from an Overlapping

Party in the English Action.

    .4         DESIGNATING MATERIAL
                                  .                 The Disclosing Party may, subject to the

provisions of this Stipulation and Order, designate Discovery Material as “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL. ” The Disclosing Party shall apply a confidentiality designation

only when the party has a reasonable, good faith basis that the information so designated

constitutes “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” material
                                                          .                       The protections

conferred by this Stipulation and Order cover not only the protected information itself, but also

any information copied or extracted therefrom, as well as copies, excerpts, summaries, or



                                                8
          Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 9 of 39



compilations thereof, plus testimony, conversations, or presentations by Parties or Counsel to or

in court or in other settings that might disclose Protected Material to persons not authorized to

receive such material.        Where the designation of “Confidential” or “Highly Confidential” is

based on the presence of Personal Data, the Disclosing Party may designate the material as

“PERSONAL DATA - CONFIDENTIAL” or “PERSONAL DATA - HIGHLY

CONFIDENTIAL,” respectively.

             .41         Manner and Timing of Designations: Except as otherwise provided in this

Stipulation and Order or as otherwise stipulated or ordered, Discovery Material must be

designated for protection under this Stipulation and Order by clearly designating the material

before it is disclosed or produced.

             .42         The designation of materials as either “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL” shall be made as follows:

                         a)       For ESI, by either (1) imprinting “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL” on the face of each page of a document so designated; (2) affixing a

stamp with “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” on the medium on which the

electronic data is stored when copies are delivered to a Receiving Party; or (3) designating the

production as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” in the transmittal cover

letter.

                         b)       For   produced       documents,   by   imprinting   the   words

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” on the face of each page of a document so

designated or in a similarly conspicuous location for non-document materials.

                         c)       For written discovery responses, by imprinting the words

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” next to or above any response to a



                                                   9
         Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 10 of 39



discovery request or on each page of a response.

                       d)     For depositions, by indicating in the record at the deposition which

portions of the transcript and/or responses shall be treated as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL.” Alternatively, within thirty (30) days after receipt of the transcript or

recording of such deposition or other pretrial or trial proceeding, the offering or sponsoring Party

may designate such transcript or recording or any portion or portions thereof as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” by notifying all Parties, in writing, of the

specific pages and lines of the transcript or recording that should be treated as Confidential

Discovery Material or Highly Confidential Discovery Material. All transcripts or recordings of

depositions shall be treated as “HIGHLY CONFIDENTIAL” for thirty (30) days after receipt of

the transcript or recording or until written notice of a designation is received, whichever occurs

first.

                       e)     For all other Discovery Material, by placing or affixing on each

page of such material (in such manner as will not interfere with the legibility thereof) a

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” designation.

                       f)     The same procedures as set forth in this section 3.2 shall apply to

the designation of material as “PERSONAL DATA - CONFIDENTIAL” and “PERSONAL

DATA - HIGHLY CONFIDENTIAL.”

               4.3     Upward Designation of Information or Items Produced by Other Parties or

Non-Parties: Subject to the standards of paragraph 4, a Party may upward designate (i.e., change

any Discovery Material produced without a designation to a designation of “Confidential” or

“Highly Confidential” or designate any Discovery Material produced as “Confidential” to a

designation of “Highly Confidential”) any Discovery Material produced by another party or



                                                10
       Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 11 of 39



nonparty, provided that said Discovery Material contains the upward designating Party’s own

trade secrets or other confidential research, development, financial, personal, or commercially

sensitive information, or otherwise is entitled to protective treatment under Federal Rule of Civil

Procedure 26(c) or other law, foreign or domestic.

               4. 3. 1   Upward designation shall be accomplished by providing written notice to

all Parties identifying (by Bates number or other individually identifiable information) the

Discovery Material to be re-designated within thirty (30) days of production by the Disclosing

Party. Failure to upward designate within thirty (30) days of production, alone, will not prevent

a Party from obtaining the agreement of all Parties to upward designate certain Discovery

Material or from moving the Court for such relief. Any Party may object to the upward

designation of Discovery Material pursuant to the procedures set forth in paragraph 10 regarding

challenging designations.

               4. 3. 2   In addition, it is possible that a Party may conclude that certain Personal

Data should be given alternative or additional protections beyond those afforded by this

Stipulation and Order, in which event the Parties shall meet and confer in good faith in order to

try to arrive at a mutually agreeable solution, and if unsuccessful, shall present the issue to the

Court for resolution. However, nothing in this paragraph shall prevent any Discovery Material

that has already been produced from being shown to a deponent at his or her deposition

consistent with the terms of this Stipulation and Order unless a request for alternative or

additional protections for that specific Discovery Material has been made in writing at least five

(5) business days prior to the date of the deposition. Nothing in this paragraph shall be used to

imply that any particular law applies or does not apply, or that any applicable law would or

would not permit the production of certain data.



                                                  11
       Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 12 of 39




    .5         DISCLOSURE OF DISCOVERY MATERIAL PROTECTED BY THE

ATTORNEY-CLIENT PRIVILEGE, WORK PRODUCT DOCTRINE OR FOREIGN LAW.

              .51        This Stipulation and Order is without prejudice to any Disclosing Party’s

right to assert that any Discovery Material is subject to any applicable claim of privilege or

protection, including, but not limited to, the attorney-client privilege and work product doctrine,

and is without prejudice to any other party’s right to contest such a claim of privilege or

protection.

              .52        Consistent with Federal Rule of Evidence 502(d), if a Party or non-party

notifies any other Party that it disclosed Discovery Material that is protected from disclosure

under (a) the attorney-client privilege, the work product doctrine, or any other applicable

privilege or immunity (“Privileged Material”) or (b) foreign data protection or bank secrecy laws

(“Foreign Law Protected Material”), the disclosure, through inadvertence of otherwise, shall not

constitute nor be deemed a waiver or forfeiture in whole or in part of the applicable privilege or

protection in this Action or any other federal or state proceeding, either as to the specific material

or information disclosed or as to any of the material or information relating thereto or on the

same or related subject matter. This Stipulation and Order shall be interpreted to provide the

maximum protection allowed by Federal Rule of Evidence 502(d). The provisions of Federal

Rule of Evidence 502(b) are inapplicable to the disclosure of Privileged Material under this

Stipulation and Order.

              .53        If the Disclosing Party believes that Privileged Material or Foreign Law

Protected Material was produced, the Disclosing Party shall notify in writing any party to which

it produced the material of the claim of privilege or protection and the basis for such claim to the



                                                 12
       Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 13 of 39



extent required by Federal Rule of Civil Procedure 26 (a “Privileged Material Notice”), or, in the

case of Foreign Law Protected Material, to the extent reasonably necessary to set forth the basis

of the assertion (including the specific foreign law provisions being relied upon) (a “Foreign Law

Protected Material Notice”).

                         5.3.1. Within five (5) business days of receipt of a Privileged Material

Notice, the party to whom the Privileged Material was produced shall provide a certification of

Counsel that all such disclosed Discovery Material (and any copies thereof and any work product

reflecting the contents of the Privileged Material) has been sequestered (as provided below),

returned, or destroyed, and shall not use such items for any purpose until further order of the

Court. The obligation to destroy Privileged Material does not apply to material stored in a

manner that makes it unreasonably difficult to destroy, in particular material that is (i) stored on

backup storage media made in accordance with regular data backup procedures for disaster

recovery purposes or (ii) located in the email archive system or archived electronic files of

departed employees, but such retained material shall be treated in accordance with the

Stipulation and Order.    Notwithstanding the foregoing, the Receiving Party may sequester a copy

of relevant Privileged Material, in a secure medium that is segregated from any general

document depositories that Receiving Party has established, for purposes of evaluating the claim

of privilege, and of bringing a good faith motion for an order allowing use of such Privileged

Material in this Action as provided in ¶ 4.5 below, which motion (unless the Disclosing and

Receiving Party otherwise agree) must be brought, under seal, within 30 days of receipt of the

Privileged Material Notice.

                         5.3.2. Within five (5) business days of receipt of a Foreign Law Protected

Material Notice, the party to whom the Foreign Law Protected Material was produced shall



                                                 13
       Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 14 of 39



(unless the Disclosing Party and Receiving Party otherwise agree) provide a certification of

Counsel that all such disclosed Discovery Material (and any copies thereof and any work product

reflecting the contents of the Foreign Law Protected Material) have been returned or destroyed.

The obligation to destroy Foreign Law Protected Material does not apply to material stored in a

manner that makes it unreasonably difficult to destroy, in particular material that is (i) stored on

backup storage media made in accordance with regular data backup procedures for disaster

recovery purposes or (ii) located in the email archive system or archived electronic files of

departed employees, but such retained material shall be treated in accordance with the

Stipulation and Order. Any motion for an order allowing use of such Foreign Law Protected

Material in this Action shall be made as provided in ¶ 4.5 below, which motion (unless the

Disclosing and Receiving Party otherwise agree) must be brought, under seal, within 30 days of

receipt of the Foreign Law Protected Material Notice.

             .54       If the Receiving Party determines that it has received Discovery Material

that constitutes Privileged Material or Foreign Law Protected Material, the Receiving Party shall

destroy or return all copies of such Discovery Material to the Disclosing Party within ten (10)

business days of the discovery of such information and shall provide a certification of Counsel

that all such disclosed Discovery Material (and any copies thereof and any work product

reflecting the contents of the Privileged Material or Foreign Law Protected Material) has been

returned or destroyed, and shall not use such items for any purpose until further order of the

Court. When appropriate, the Disclosing Party will provide a redacted version of such Discovery

Material to the Receiving Party within five (5) business days of the discovery of such Discovery

Material. Nothing in this Stipulation and Order overrides any attorney’s ethical responsibilities

to refrain from examining or disclosing materials that the attorney knows or reasonably should



                                                14
       Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 15 of 39



know to be privileged and to inform the Disclosing Party that such materials have been

produced.

             .55       Should the party to whom the Privileged Material or Foreign Law

Protected Material was produced seek to challenge the designation of such material as privileged

or protected, it shall notify the Disclosing Party in writing and not use or disclose the material

until the claim is resolved. Following the receipt of any objection, the objecting party and the

Disclosing Party shall meet and confer in an effort to resolve any disagreement regarding the

Disclosing Party’s designation of the material as privileged or protected. If the parties cannot

resolve their disagreement, the objecting party shall promptly present the issue to the Court for a

determination of the Disclosing Party’s claim of privilege or protection. The production of

Privileged Material or Foreign Law Protected Material, whether inadvertent or otherwise, shall

not itself serve as the basis of the motion. While any such motion is pending, the Discovery

Material subject to that motion will be treated as privileged or protected until the Court rules. If

the Court determines that such material is privileged or protected, the Receiving Party shall (to

the extent it has not already done so, e.g. as required under section 4.3.2), return or destroy such

disclosed Privileged Material and all copies thereof within (5) five business days of the Court’s

ruling. Nothing in this Stipulation and Order limits the right of any party to petition the Court

for an in camera review of the Privileged Material or Foreign Law Protected Material.

    .6         INADVERTENT            FAILURE        TO      IDENTIFY        MATERIALS          AS

“CONFIDENTIAL” OR “HIGHLY CONFIDENTIAL’’: Any Party who inadvertently fails to

identify Discovery Material as “Confidential” or “Highly Confidential” shall have thirty (30)

days from the discovery of its oversight to correct its failure. Such failure shall be corrected by

providing the Receiving Party written notice of the error and substituted copies of the



                                                15
        Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 16 of 39



inadvertently produced Discovery Material.       The Receiving Party shall thereafter treat the

information as Confidential or Highly Confidential Discovery Material. To the extent such

information may have been disclosed to anyone not authorized to receive “Confidential” or

“Highly Confidential” Discovery Material under the terms of this Stipulation and Order, the

Receiving Party shall make reasonable efforts to retrieve the Discovery Material promptly and to

avoid any further disclosure. Should any Party seek to designate (or “upward designate” under

paragraph 4.3) for the first time as “Confidential” or “Highly Confidential” any Discovery

Material less than five (5) days before the date of a duly-noticed deposition of a deponent, then,

notwithstanding any provision herein to the contrary, such Discovery Material may be shown to

that deponent at his or her deposition provided that (a) the deponent is a current employee of the

Disclosing Party (or, where relevant, of the “upward designating” party); or (b) the requirements

of paragraph 7.1(i) have been satisfied.

       7.      ACCESS TO AND USE OF PROTECTED MATERIAL

               7.1      Disclosure of Confidential Information Documents: Unless otherwise

ordered by the Court or permitted in writing by the Disclosing Party, a Receiving Party may

disclose any information or item designated as “Confidential” only to the following persons:

                        a)     The Court and court personnel in this Action and any appellate

court in this Action.

                        b)     The Receiving Party’s Outside Counsel to whom it is reasonably

necessary to disclose the information for this Action and their legal, clerical, or support staff,

including temporary or contract staff.

                        c)     The Receiving Party’s In-House Counsel to whom it is reasonably

necessary to disclose the information for this Action.



                                                16
         Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 17 of 39



                       d)     The Parties’ insurers and insurers’ counsel participating in matters

relating to this Action and their legal, clerical, or support staff, including temporary or contract

staff.

                       e)     No more than four (4) of the Receiving Party’s Principals who

have signed the Acknowledgment, except that, upon identification of that Principal, any

Disclosing Party shall have five (5) days to petition the Court to challenge the Principal’s status

as a Principal to whom “Confidential” Information may be disclosed.            Pending a decision

whether “Confidential” Information may be disclosed to such a Principal, no “Confidential”

Information shall be disclosed to that Principal without the consent of the Disclosing Party.

                       f)     Professional court reporters, their staffs,         video operators

transcribing deposition or testimony in this Action, and Professional Vendors to whom

disclosure is reasonably necessary for this Action.

                       g)     Persons who Counsel have a good faith basis to believe are authors

or recipients (including those referenced as “cc” or “bcc” recipients on a document (collectively,

“cc’s”)) of the Confidential Discovery Material or who had access to or the authority to access or

obtain such Confidential Discovery Material in the normal or authorized course of business

(including but not limited to such Person’s supervisor(s) at or after the time the material was

created).

                       h)     Any person who is a current employee of the Disclosing Party.

                       i)     Any witness who is called, or who counsel for a Party in good faith

believes may be called, to testify at trial or deposition in this Action, provided that (1) the

testimony of such person has been duly noticed, or such person has been identified as a person

with knowledge in a party’s initial disclosures or responses to interrogatories, or has been listed



                                                17
         Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 18 of 39



on a party’s pre-trial witness list; and (2) such person has either (a) executed the

Acknowledgment; or (b) been provided with a copy of this Stipulation and Order, and has been

informed of the obligation not to disclose any information from any Protected Material to

persons other than those specifically authorized by the Stipulation and Order without express

written consent of the party who designated the information as Protected Material or order of the

Court.

                      j)      Any Expert to whom disclosure is reasonably necessary for this

Action, provided that the Expert has first executed the Acknowledgment, and further provided

that any report created by such Expert that relies on or incorporates Confidential Discovery

Material in whole or in part shall be designated as “CONFIDENTIAL” by the party responsible

for its creation.

                      k)      Any outside photocopying, data processing, graphic production

services, litigation support services, mock jurors, or investigators employed by the Parties or

their Counsel to assist in this Action and computer personnel performing duties in relation to a

computerized litigation system.

                      l)      Any mediator or arbitrator engaged by the Parties to this Action,

provided such person has first executed the Acknowledgment.

                      m)      Any other person or entity who counsel for the Disclosing Party

agrees, after conferring in good faith, should have access to Confidential Discovery Material or

who, upon motion with good cause shown, or upon application made by a Party (including by

application made in the course of a deposition where the ability to show such material to the

deponent is at issue), the Court orders may have access.

                7.2   Disclosure of “Highly Confidential” Information: Unless otherwise ordered



                                               18
         Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 19 of 39



by the Court or permitted in writing by the Disclosing Party, a Receiving Party may disclose

information of items designated as “Highly Confidential” only to the following persons,

provided however, that persons set out in Sections 6.2(c) to (j) will sign the Acknowledgement

prior to disclosure:

                        a)     The Court and court personnel in this Action and any appellate

court in this Action.

                        b)     The Receiving Party’s Outside Counsel to whom it is reasonably

necessary to disclose the information for this Action and their legal, clerical, or support staff,

including temporary or contract staff.

                        c)     The Receiving Party’s In-House Counsel to whom it is reasonably

necessary to disclose the information for this Action, provided such person has first executed the

Acknowledgment.

                        d)     The Parties’ insurers and insurers’ counsel participating in matters

relating to this Action and their legal, clerical, or support staff, including temporary or contract

staff.

                        e)     Professional court reporters, stenographers, video operators

transcribing depositions or testimony in this Action and Professional Vendors to whom

disclosure is reasonably necessary for this litigation.

                        f)     Any person who Counsel has a good faith basis to believe authored

or previously received the Highly Confidential Discovery Material (including “cc’s”), or who

had access to such Highly Confidential Discovery Material in the normal course of business in

their capacity as a co-worker in the same business unit or as a direct or indirect supervisor of or

compliance monitor of an author, recipient or “cc” of such material.



                                                  19
        Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 20 of 39



                       g)      During the conduct of their depositions, to anyone who is either (i)

a current employee of the Disclosing Party, provided that the requirements of paragraph 7.1(i)(2)

have been satisfied or (ii) or a former officer, FX trader or FX salesperson (or one of their

assistants) of the Disclosing Party, provided that they were employed by the Disclosing Party

when the Highly Confidential material was created and provided that the requirements of

paragraph 7.1(i)(2) have been satisfied.

                       h)      Any Expert to whom disclosure is reasonably necessary for this

Action, provided that the Expert has first executed the Acknowledgment, and further provided

that any report created by such Expert that relies on or incorporates Highly Confidential

Discovery Material in whole or in part shall be designated as “HIGHLY CONFIDENTIAL” by

the party responsible for its creation.

                       i)      Any outside photocopying, data processing, graphic production

services, litigation support services, mock jurors, or investigators employed by the parties or

their counsel to assist in this Action and computer personnel performing duties in relation to a

computerized litigation system.

                       j)      Any mediator or arbitrator engaged by the named parties to this

Action, provided such person has first executed the Acknowledgment.

                       k)      Any person or entity who counsel for the Disclosing Party agrees,

after conferring in good faith, should have access to Highly Confidential Discovery Material or

who, upon motion with good cause shown, or upon application made by a Party (including by

application made in the course of a deposition where the ability to show such material to the

deponent is at issue), the Court orders may have access.

               7.3     Disclosure of Interbank Chat Documents: To the extent that any Interbank



                                                20
        Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 21 of 39



Chat Documents are designated as “Highly Confidential,” a Receiving Party may,

notwithstanding the provisions of paragraph 7.2 above, also disclose Interbank Chat Documents

to any witness who is called, or who counsel for a Party in good faith believes may be called, to

testify at trial or deposition in this Action, provided that (i) the witness (or the witnesses’

employer as of the date of the creation of the document) is referenced in the Interbank Chat

Document, or the witness is a current or former employee of a bank reflected in the Interbank

Chat Document to be disclosed and (ii) the requirements of paragraph 7.1(i)(2) have been

satisfied.   For the avoidance of doubt, the term “a bank reflected in the Interbank Chat

Document” includes any bank that employed a person who received, sent or had access to the

Interbank Chat Document.

              .74      Disclosure of Personal Data: To the extent that any Discovery Material is

designated “Personal Data - Highly Confidential” or “Personal Data - Confidential,” the

Receiving Party shall, in addition to whatever obligations are imposed under section 8 below,

meet and confer with the Disclosing Party before producing such Discovery Material to a

non-signatory to this Stipulation.

    .8         RESPONSIBILITY FOR COMPLIANCE. The Party’s counsel who discloses

“Confidential” or “Highly Confidential” Discovery Material shall be responsible for assuring

compliance with the terms of this Stipulation and Order with respect to persons to whom such

“Confidential” or “Highly Confidential” Discovery Material is disclosed and shall obtain and

retain the original Acknowledgements executed by qualified recipients of “Confidential” or

“Highly Confidential” Discovery Material (if such execution is required by the terms of this

order). If it comes to a Party or non-party’s attention that any Discovery Materials that it

designated for protection do not qualify for protection at all or do not qualify for the level of



                                               21
       Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 22 of 39



protection initially asserted, that Party or non-party must promptly notify all other Parties that it

is withdrawing the mistaken designation.

    .9         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

OTHER LITIGATION.

             .91       If, at any time, any Discovery Materials governed by this Stipulation and

Order are subpoenaed by any court, administrative or legislative body, or by any other person or

entity purporting to have authority to require the production thereof, the Party to whom the

subpoena is directed shall, to the extent permitted by applicable law and the rules and

requirements of any relevant governmental or regulatory authority, promptly, and in no event

more than five (5) business days if reasonably practicable, give written notice to the Disclosing

Party and must include a copy of the subpoena or request. Nothing in this Stipulation and Order

shall be construed to require the Party to whom the subpoena is directed to give such written

notice where prohibited by law.

             .92       The Party to whom the subpoena is directed also must immediately inform

in writing the party who caused the subpoena to issue that some or all of the material covered by

the subpoena is the subject of this Stipulation and Order and deliver a copy of this Stipulation

and Order promptly to the party.

             .93       The purpose of imposing these duties is to alert the interested parties to the

existence of this Stipulation and Order and to afford the Disclosing Party in this case an

opportunity to protect its confidentiality interest in the court from which the subpoena or order is

issued. The Disclosing Party shall bear all responsibility for any objections to the production of

such Discovery Materials, except that the Party receiving any subpoena shall not voluntarily

make any production of another Party’s “Confidential” or “Highly Confidential” Discovery



                                                 22
       Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 23 of 39



Materials until resolution of any objections interposed by the Disclosing Party, unless compelled

by court order issued after giving notice to the Disclosing Party. Nothing in this Stipulation and

Order shall be construed as authorizing or requiring a Party to disobey any law, court order, or

information request or subpoena from any federal, state, or foreign regulatory agency or self-

regulatory organization requiring the production of Discovery Materials, or as limiting the

authority of the Court.

       .
       10      CHALLENGES TO DESIGNATIONS AND ACCESS. Entry of this Stipulation

and Order shall be without prejudice to any Party’s motion for relief from or the modification of

the provisions hereof or to any other motion relating to the production, exchange, or use of any

document or ESI, or other information in the course of this Action. If, at any time, a Party

objects to a designation of Discovery Materials as “Confidential” or “Highly Confidential,” or

disputes the limitations on access to be accorded such information under this order, that Party

shall notify the Disclosing Party, in writing, of its disagreement and specifically identify the

information or restriction on access in dispute. Following receipt of such notification, counsel

for the Disclosing Party and the Party challenging the designation shall meet and confer in an

effort to resolve any disagreement. If, despite their good faith effort, the Parties do not resolve

their disagreement within ten (10) days of the Disclosing Party’s receipt of the written notice, the

Party contesting the designation or restriction on access may thereafter petition the Court,

consistent with the governing local rules and individual practices, on the propriety of the

designation. While the challenging Party must initiate the motion before the Court, it is the

burden of the Party seeking protection under this order to demonstrate that the “Confidential’’ or

“Highly Confidential” designation is appropriate. Until the Receiving Party applies to the Court

for a ruling on the designation and the Court rules on that motion, the Discovery Materials in



                                                23
       Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 24 of 39



question will continue to be treated as “Confidential” or “Highly Confidential” under this

Stipulation and Order, and a challenge under this paragraph shall not affect a Party’s right of

access to “Confidential” or “Highly Confidential” Discovery Material or to disclose information

as provided for in this Stipulation and Order. A Party does not waive its right to challenge a

“Confidential,” “Highly Confidential,” “Personal Data - Confidential,” or “Personal Data —

Highly Confidential” designation by not electing to mount a challenge promptly after the original

designation is made.

       .
       11      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.                                    If a

Receiving Party learns that, by inadvertence, it has disclosed Protected Material to any person or

in any circumstance not authorized under this Stipulation and Order, the Receiving Party must

immediately (a) notify in writing the Designating Party of the unauthorized disclosures; (b) use

its best efforts to retrieve all copies of the Protected Material; (c) inform the person or persons to

whom unauthorized disclosures were made of all the terms of this Stipulation and Order; and

(d) request such person or persons to execute the Acknowledgement that is attached hereto as

Exhibit A.

       .
       12      SUBMITTING         “CONFIDENTIAL”            AND    “HIGHLY       CONFIDENTIAL”

INFORMATION WITH THE COURT.                   If a Party wishes to file a document containing

“Confidential” or ‘‘Highly Confidential” with the Court, it shall do so in compliance with Hon.

                                                  XXXX 1.D.
Lorna G. Schofield’s Individual Rules of Practice I.C.3.

       .
       13      USE      AND       DISCLOSURE           OF     INDEPENDENTLY             OBTAINED

INFORMATION. Nothing herein shall impose any restriction on the use or disclosure by a

Party or its agent of its own information, or of publicly available information, or of information

lawfully available to that party, or of information that lawfully came into the possession of the



                                                 24
        Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 25 of 39



Party independent of any disclosure of Discovery Material made in this Action.

        14.    ADVICE TO CLIENT.            Nothing in this Stipulation and Order will bar or

otherwise restrict counsel from rendering advice to his or her client with respect to this matter or

from generally referring to or relying upon “Confidential” or “Highly Confidential” material in

rendering such advice so long as counsel does not specifically disclose the substance of the

“Confidential” or “Highly Confidential” material.

        15.    PRE-TRIAL APPLICATION ONLY. This Stipulation and Order shall apply to

pre-trial proceedings in this Action and shall have no application at trial. The Parties agree to

confer in good faith on a protective order to govern during trial in this Action. This Stipulation

and Order, however, shall remain in effect until such time as an order to govern trial proceedings

is entered.

        16.    DURATION OF ORDER/RETURN OF “CONFIDENTIAL” AND “HIGHLY

CONFIDENTIAL” INFORMATION.

               16.1    All provisions of this Stipulation and Order restricting the use of

“Confidential” or “Highly Confidential” information shall continue to be binding after the

conclusion of this Action unless otherwise agreed or ordered by the Court. Within sixty (60)

days of the conclusion of this Action (whether by entry of a final order of dismissal, judgment,

settlement, or disposition on appeal, or otherwise, and where the time for any further appeals has

expired), all parties in receipt of Confidential or Highly Confidential Discovery Material shall

make commercially reasonable efforts to either return such materials and copies thereof to the

Disclosing Party or destroy such materials and certify that fact. The Receiving Party is not

required to return or destroy Confidential Material that (i) is stored on backup storage media

made in accordance with regular data backup procedures for disaster recovery purposes; (ii) is



                                                25
       Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 26 of 39



located in the email archive system or archived electronic files of departed employees; or (iii) is

subject to legal hold obligations provided however, that these materials continue to be subject to

the terms of this Stipulation and Order. Backup storage media will not be restored for purposes

of returning or certifying destruction of Confidential or Highly Confidential Discovery Material

but such retained information shall continue to be treated in accordance with the Stipulation and

Order. Counsel of record shall also be permitted to keep a copy of Confidential or Highly

Confidential Discovery Material to the extent that it is incorporated into any pleadings, motions

or other work product. In that case, counsel of record shall continue to treat the Confidential or

Highly Confidential Discovery Material in accordance with this Stipulation and Order. Upon

request, counsel of record shall certify in writing that they have complied with this paragraph.

       .
       17      RESERVATION OF RIGHTS. Nothing contained in this Stipulation and Order or

any designation of confidentiality hereunder, or any failure to make such designation, shall be

used or characterized by any party as an admission by a Party or a Party opponent. Nothing in

this Stipulation and Order shall be deemed an admission that any particular information

designated as “Confidential” or “Highly Confidential” is entitled to protection under the

Stipulation and Order, Federal Rule of Civil Procedure 26(c), or any other law. Nothing in this

Stipulation and Order shall be construed as granting any person or entity a right to receive

specific “Confidential” or “Highly Confidential” information where a court has entered an order

precluding that person or entity from obtaining access to that information.            The Parties

specifically reserve the right to challenge the designation of any particular information as

“Confidential” or “Highly Confidential” and agree that by stipulating to entry of this Stipulation

and Order, no Party waives any right it otherwise would have to object to disclosing or

producing any information or item on any ground not addressed in this Stipulation and Order.



                                                26
       Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 27 of 39



Similarly, no Party waives any right to object on any ground to introduction or use as evidence of

any of the Disclosure or Discovery Material covered by this Stipulation and Order.

       .
       18       STANDARD OF CARE.             The recipient of any “Confidential” or “Highly

Confidential” Discovery Material shall maintain such material in a secure and safe area and shall

exercise a standard of due and proper care with respect to the storage, custody, use, and/or

dissemination sufficient to safeguard against unauthorized or inadvertent disclosure of such

material.    “Confidential” or “Highly Confidential” Discovery Material shall not be copied,

reproduced, extracted or abstracted, except to the extent that such copying, reproduction,

extraction or abstraction is reasonably necessary for the conduct of this Action. All such copies,

reproductions, extractions, and abstractions shall be subject to the terms of this Stipulation and

Order and labeled in the same manner as the designated material on which they are based. The

recipient of Personal Data shall protect these materials with the same degree of care that they use

to protect and safeguard their own like information, but not less than the degree of care required

of financial institutions to meet their own obligations as to such data given its sensitivity and

value. Such measures shall include, but are not limited to, maintaining the data in encrypted

form when not being used, restricting access to the data to persons employed by counsel or

experts who are actively assisting counsel and experts in this Action, and ensuring that the data is

not copied, reproduced, extracted or abstracted except to the extent that such acts are reasonably

necessary for the conduct of this Action.       Any such copies, reproductions, extractions or

abstractions are Personal Data and are subject to the same restrictions and controls.

       19.      USE AND DISCLOSURE OF OWN INFORMATION.                            Nothing in this

Stipulation and Order shall be construed to limit any Disclosing Party’s use or disclosure of its

own documents, materials, or information that have been designated as “Confidential” or



                                                27
        Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 28 of 39



“Highly Confidential” pursuant to this Stipulation and Order.

       20.     EFFECT ON OTHER AGREEMENTS. Nothing in this Stipulation and Order

shall be construed to effect, amend, or modify any existing confidentiality agreements between,

or protective orders applicable to, any of the Parties hereto.

       21.     MODIFICATION.           This Stipulation and Order may be changed only by

agreement of the Parties or by an order of this Court. Except as provided herein, this Stipulation

and Order shall not prejudice the right of any Party or non-party to move the Court to broaden or

restrict the rights of access to and use of particular Discovery Material, or to seek modification of

this Stipulation and Order upon due notice to all other Parties and affected non-parties.

       22.     THIRD-PARTY DISCOVERY.

               22.1    The Parties shall serve a copy of this Stipulation and Order simultaneously

with any discovery request made to a non-party in this Action. Any Party shall be entitled to

seek and enforce compliance with any non-party subpoena served in this matter by any other

Party. Further, in the event a non-party produces information in response to a subpoena or

request, any Party receiving such information from the non-party shall ensure that all other

Parties receive copies of the non-party’s production within ten (10) business days of Party’s

receipt of such production, or in the case of voluminous material or other exceptional

circumstances, the Party receiving such information from the non-party shall notify all other

Parties of its receipt of such production within five (5) business days, and shall provide copies of

the non-party production to all other Parties as soon as practicable.

               22.2    A non-party from whom discovery is sought by one or more Parties to this

Action may designate Discovery Material that it produces as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL” consistent with section 3 and the other terms of this Stipulation and Order.



                                                 28
       Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 29 of 39



Under such circumstances, Discovery Material designated “CONFIDENTIAL,” “HIGHLY

CONFIDENTIAL,” “PERSONAL DATA - CONFIDENTIAL” or “PERSONAL DATA -

HIGHLY CONFIDENTIAL” by a non-party shall be assigned the same protection as Discovery

Material so designated by a Disclosing Party, and all duties applicable to a Disclosing Party

under this Stipulation and Order shall apply to the non-party.

       .
       23      NEW PARTIES TO THIS ACTION.                In the event that additional persons or

entities become parties to this Action, such parties shall not have access to Confidential or

Highly Confidential Material produced by or obtained from any Disclosing Party until the newly

joined parties or their counsel endorse a copy of the Acknowledgement and file it with the Court.

       .
       24      COURT RETAINS JURISDICTION.               The Court retains jurisdiction even after

final disposition of this litigation to enforce this Stipulation and Order by the sanctions set forth

in Rule 37 of the Federal Rules of Civil Procedure and any other sanctions as may be available to

the presiding judge, including the power to hold parties or other violators of this Stipulation and

Order in contempt and to make such amendments, modifications, deletions, and additions to this

Stipulation and Order as the Court may from time to time deem appropriate.

       .
       25      EXECUTION. This Stipulation and Order may be executed in counterparts.

This Stipulation and Order shall become effective as a stipulation as among the executing Parties

immediately upon its execution by such executing Parties.

Dated: April 24, 2020
New York, New York

The parties are advised that the Court retains discretion as to whether to afford confidential
treatment to redacted information in Orders and Opinions.

Dated: April 27, 2020
       New York, New York




                                                 29
         Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 30 of 39



                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------x
                                                            :
ALLIANZ GLOBAL INVESTORS GMBH, et :                             Case No. 1:18-cv-10364
al.,                                                        :
                                                            :
                                             Plaintiffs, :
                                                            :
                       v.                                   :
                                                            :
BANK OF AMERICA CORPORATION, et                             :
al.,                                                        :
                                                            :
                                           Defendants. :

-----------------------------------------------------------x

               ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND BY
                  STIPULATION AND ORDER OF CONFIDENTIALITY


        I, ________________________________, under penalty of perjury, 28 U.S.C. §1746,

declare as follows:

        1.       Information, including documents and things, designated as “CONFIDENTIAL”

or “HIGHLY CONFIDENTIAL” as defined in the Stipulation and Order of Confidentiality

entered in the above-captioned Action (the “Stipulation and Order”), is being provided to me

pursuant to the restrictions of the Stipulation and Order.

        2.       I have been given a copy of and have read the Stipulation and Order.

        3.       I am familiar with the terms of the Stipulation and Order, and I agree to comply

with and to be bound by its terms.

        4.       I submit to the jurisdiction of the United States District Court for the Southern

District of New York for enforcement of the Stipulation and Order.

        5.       I acknowledge that violation of the Stipulation and Order may result in penalties


                                                         30
        Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 31 of 39



for contempt of court.

        6.     I agree to not use any Confidential or Highly Confidential Discovery Materials

disclosed to me pursuant to the Stipulation and Order except for purposes of the above-captioned

litigation, except as otherwise set forth in paragraph 3, and not to disclose any of this information

to persons other than those specifically authorized by the Stipulation and Order, without the

express written consent of the party who designated the information as confidential or by order

of the presiding judge.

        7.     I agree to notify any stenographic, clerical, or technical personnel who are

required to assist me of the terms of this Stipulation and Order and of its binding effect on them

and me.



Name:

Job Title:

Employer:



Signed at [PLACE], this _____ day of                          , 20___.




                                                 31
       Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 32 of 39



SO STIPULATED AND AGREED:

QUINN EMANUEL URQUHART & SULLIVAN, LLP

By: /s/ Daniel L. Brockett
Daniel L. Brockett
51 Madison Avenue, 22nd Floor
New York, New York 10010
Telephone: (212) 849-7000
Fax: (212) 849-7100
danbrockett@quinnemanuel.com

Jeremy D. Andersen (pro hac vice)
Anthony Alden (pro hac vice)
Chris R. Barker (pro hac vice)
865 South Figueroa Street, 10th Floor
Los Angeles, California 90017
Telephone: (213) 443-3000
Fax: (213) 443-3100
jeremyandersen@quinnemanuel.com
anthonyalden@quinnemanuel.com
chrisbarker@quinnemanuel.com

Counsel for Plaintiffs




                                        32
        Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 33 of 39



SHEARMAN & STERLING LLP                                 ALLEN & OVERY LLP

By: /s/ Jeffrey J. Resetarits                           By: /s/ Laura R. Hall
Adam S. Hakki                                           David C. Esseks
Richard F. Schwed                                       Laura R. Hall
Jeffrey J. Resetarits                                   Rebecca Delfiner
599 Lexington Avenue                                    1221 Avenue of the Americas
New York, New York 10022                                New York, New York 10020
Telephone: (212) 848-4000                               Telephone: (212) 610-6300
ahakki@shearman.com                                     david.esseks@allenovery.com
rschwed@shearman.com                                    laura.hall@allenovery.com
jeffrey.resetarits@shearman.com                         rebecca.delfiner@allenovery.com

Attorneys for Defendants Bank of America                PATTERSON BELKNAP WEBB & TYLER
Corporation, Bank of America, N.A. and Merrill          LLP
Lynch, Pierce, Fenner & Smith Incorporated
                                                        By: /s/ Alejandro H. Cruz
                                                        Joshua A. Goldberg
                                                        Alejandro H. Cruz
                                                        Camille L. Fletcher
                                                        1133 Avenue of the Americas
                                                        New York, NY 10036
                                                        (212) 336-2000
                                                        jgoldberg@pbwt.com
                                                        acruz@pbwt.com
                                                        cfletcher@pbwt.com

                                                        Attorneys for Defendants BNP Paribas Group,
                                                        BNP Paribas USA, Inc., BNP Paribas S.A. and
                                                        BNP Paribas Securities Corp.1




 1
        Allen & Overy LLP does not represent Defendants BNP Paribas Group, BNP Paribas USA, Inc., BNP
        Paribas S.A. and BNP Paribas Securities Corp. with respect to claims by Claimants affiliated with
        BlackRock, Inc.


                                                     33
        Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 34 of 39



SULLIVAN & CROMWELL LLP                      COVINGTON & BURLING LLP

By: /s/ Matthew A. Schwartz                  By: /s/ Andrew A. Ruffino
Matthew A. Schwartz                          Andrew A. Ruffino
Matthew A. Peller                            620 Eighth Avenue
Jacob B. Lieberman                           New York, New York 10018
125 Broad Street                             Telephone: (212) 841-1000
New York, New York 10004                     aruffino@cov.com
Telephone: (212) 558-4000
schwartzmatthew@sullcrom.com                  Andrew D. Lazerow
pellerm@sullcrom.com                          850 Tenth Street, N.W.
liebermanj@sullcrom.com                       Washington, D.C. 20001
                                              Telephone: (202) 662-6000
                                              alazerow@cov.com

Attorneys for Defendant Barclays Bank PLC,   Attorneys for Defendants Citigroup Inc.,
Barclays PLC and Barclays Capital Inc.       Citibank, N.A., and Citigroup Global
                                             Markets Inc.


CAHILL GORDON & REINDEL LLP                  LATHAM & WATKINS LLP

By: /s/ David G. Januszewski                 By: /s/ Joseph Serino, Jr.
David G. Januszewski                         Joseph Serino, Jr.
Herbert S. Washer                            885 Third Avenue
Elai E. Katz                                 New York, New York 10022
Jason M. Hall                                Telephone: (212) 906-1717
Sheila C. Ramesh                             joseph.serino@lw.com
Miles Wiley
80 Pine Street                               KING & SPALDING LLP
New York, New York 10005
Telephone: (212) 701-3000                    By: /s/ G. Patrick Montgomery
djanuszewski@cahill.com                      G. Patrick Montgomery (admitted pro hac
hwasher@cahill.com                           vice)
ekatz@cahill.com                             1700 Pennsylvania Ave., NW
jhall@cahill.com                             Washington, DC 20006
sramesh@cahill.com                           Telephone: (202) 626-5444
mwiley@cahill.com                            pmontgomery@kslaw.com

Attorneys for Defendants Credit Suisse AG    Attorneys for Defendants Deutsche Bank AG
and Credit Suisse Securities (USA) LLC       and Deutsche Bank Securities Inc.




                                             34
       Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 35 of 39



CLEARY GOTTLIEB STEEN &                 LOCKE LORD LLP
HAMILTON LLP

By: /s/ Rishi Zutshi                    By: /s/ J. Matthew Goodin
Thomas J. Moloney                       Gregory T. Casamento
Rishi Zutshi                            3 World Financial Center
One Liberty Plaza                       New York, New York 10281
New York, New York 10006                Telephone: (212) 812-8325
Telephone: (212) 225-2000               gcasamento@lockelord.com
tmoloney@cgsh.com
rzutshi@cgsh.com                        Roger B. Cowie
                                        2200 Ross Avenue, Suite 2800
Attorneys for Defendants The Goldman    Dallas, TX 75201
Sachs Group, Inc. and Goldman Sachs &   Telephone: (214) 740-8000
Co. LLC                                 rcowie@lockelord.com

                                        J. Matthew Goodin
                                        Julia C. Webb
                                        111 South Wacker Drive
                                        Chicago, IL 60606
                                        Telephone: (312) 443-0700
                                        jmgoodin@lockelord.com
                                        jwebb@lockelord.com

                                        Attorneys for Defendants HSBC Bank plc,
                                        HSBC North America Holdings, Inc., HSBC
                                        Bank USA, N.A., and HSBC Securities (USA)
                                        Inc.




                                        35
         Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 36 of 39



SKADDEN, ARPS, SLATE,                               PAUL, WEISS, RIFKIND, WHARTON &
 MEAGHER & FLOM LLP                                 GARRISON LLP

By: /s/ Boris Bershteyn                             By: /s/ Andrew C. Finch
Boris Bershteyn                                     Kenneth A. Gallo
Peter S. Julian                                     Michael E. Gertzman
Tansy Woan                                          Andrew C. Finch
One Manhattan West                                  Anand Sithian
New York, New York 10001                            1285 Avenue of the Americas
Telephone: (212) 735-3000                           New York, New York 10019
boris.bershteyn@skadden.com                         Telephone: (212) 373-3000
peter.julian@skadden.com                            kgallo@paulweiss.com
tansy.woan@skadden.com                              mgertzman@paulweiss.com
                                                    afinch@paulweiss.com
Gretchen Wolf (admitted pro hac vice)               asithian@paulweiss.com
155 N. Wacker Dr., Suite 2700
Chicago, Illinois 60606                             Attorneys for Defendant MUFG Bank, Ltd.
Telephone: (312) 407-0956
gretchen.wolf@skadden.com

Paul M. Kerlin (admitted pro hac vice)
1440 New York Avenue N.W.
Washington, DC 20005
Telephone: (202) 371-7000
paul.kerlin@skadden.com

DONTZIN NAGY & FLEISSIG LLP

By: /s/ Tibor L. Nagy, Jr.
Tibor L. Nagy, Jr.
Anuja Thatte
Jason A. Kolbe
980 Madison Avenue
New York, NY 10075
212-717-2900
tibor@dnfllp.com
athatte@dnfllp.com
jkolbe@dnfllp.com

Attorneys for Defendants JPMorgan Chase &
Co., JPMorgan Chase Bank, N.A. and J.P.
Morgan Securities LLC2

 2
        Skadden, Arps, Slate, Meagher & Flom LLP does not represent JPMorgan Chase & Co., JPMorgan Chase
        Bank, N.A. and J.P. Morgan Securities LLC with respect to claims by BlackRock, Inc. or BlackRock-
        related entities listed in Appendix C of the complaint.


                                                    36
        Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 37 of 39



WACHTELL, LIPTON, ROSEN & KATZ             MOORE AND VAN ALLEN PLLC

By: /s/ Jonathan Moses                     By: /s/ James P. McLoughlin, Jr.
Jonathan Moses                             James P. McLoughlin, Jr.
51 West 52nd Street                        Mark A. Nebrig
New York, New York 10019                   Joshua D. Lanning
Telephone: (212) 403-1000                  100 N. Tryon Street, Suite 4700
                                           Charlotte, North Carolina 28202
                                           Telephone: (704) 331-1000
                                           jimmcloughlin@mvalaw.com
                                           marknebrig@mvalaw.com
                                           joshlanning@mvalaw.com

Attorneys for Defendants Morgan Stanley,   Attorneys for Defendants The Royal Bank of
Morgan Stanley & Co., LLC, and Morgan      Canada and RBC Capital Markets, LLC
Stanley & Co. International PLC




                                           37
        Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 38 of 39



DAVIS POLK & WARDWELL LLP                              LINKLATERS LLP

By:/s/ Paul S. Mishkin                                 By: /s/ James R. Warnot, Jr.
Paul S. Mishkin                                        James R. Warnot, Jr.
Adam G. Mehes                                          Patrick C. Ashby
Maude Paquin                                           Nicole E. Jerry
450 Lexington Avenue                                   1345 Avenue of the Americas
New York, New York 10017                               New York, New York 10105
Telephone: (212) 450-4000                              Telephone: (212) 903-9000
paul.mishkin@davispolk.com                             james.warnot@linklaters.com
adam.mehes@davispolk.com                               patrick.ashby@linklaters.com
maude.paquin@davispolk.com                             nicole.jerry@linklaters.com

Attorneys for Defendants The Royal Bank of             Adam S. Lurie
Scotland plc and NatWest Markets Securities            601 13th St. NW
Inc.                                                   Suite 400
                                                       Washington, DC 20005
                                                       Telephone : (202) 654-9227
                                                       adam.lurie@linklaters.com


                                                       MAYER BROWN LLP
                                                       By: /s/ Andrew J. Calica
                                                       Steven Wolowitz
                                                       Henninger S. Bullock
                                                       Andrew J. Calica
                                                       Victoria D. Whitney
                                                       1221 Avenue of the Americas
                                                       New York, New York 10020-1001
                                                       Telephone: (212) 506-2500
                                                       swolowitz@mayerbrown.com
                                                       hbullock@mayerbrown.com
                                                       acalica@mayerbrown.com
                                                       vwhitney@mayerbrown.com
                                                       Attorneys for Defendants Société Générale S.A.
                                                       and SG Americas Securities, LLC 3




 3
        Linklaters LLP does not represent Société Générale or SG Americas Securities, LLC with respect to claims
        by BlackRock, Inc. or the BlackRock-related entities listed in Appendix C of the Complaint.


                                                      38
        Case 1:18-cv-10364-LGS Document 388 Filed 04/27/20 Page 39 of 39



HOGAN LOVELLS US LLP                                   GIBSON, DUNN & CRUTCHER LLP

By: /s/ Marc Gottridge                                 By: /s/ Eric J. Stock
Marc Gottridge                                         Eric J. Stock
Lisa Fried                                             200 Park Avenue, 48th Floor
Benjamin Fleming                                       New York, New York 10166
Charles Barrera Moore                                  Telephone: (212) 351-4000
390 Madison Avenue                                     estock@gibsondunn.com
New York, New York 10017
Telephone: (212) 918-3000                              D. Jarrett Arp (admitted pro hac vice)
lisa.fried@hoganlovells.com                            Melanie L. Katsur (admitted pro hac vice)
marc.gottridge@hoganlovells.com                        Amy Feagles (admitted pro hac vice)
benjamin.fleming@hoganlovells.com                      1050 Connecticut Avenue, N.W.
charles.moore@hoganlovells.com                         Washington, D.C. 20036
                                                       Telephone: (202) 955-8500
                                                       jarp@gibsondunn.com
EVERSHEDS SUTHERLAND LLP                               mkatsur@gibsondunn.com
                                                       afeagles@gibsondunn.com
By: /s/ Lewis S. Wiener
Lewis S. Wiener                                        Attorneys for Defendants UBS AG and UBS
Ronald W. Zdrojeski                                    Securities, LLC
Meghana D. Shah
1114 Avenue of the Americas, 40th Floor
New York, New York 10036
Telephone: (212) 389-5000
lewiswiener@eversheds-sutherland.com
ronzdrojeski@eversheds-sutherland.com
meghanashah@eversheds-sutherland.com

Attorneys for Defendant Standard Chartered
Bank4




 4
        Eversheds Sutherland (US) LLP only represents Standard Chartered Bank with respect to claims by Allianz
        Plaintiffs, Brevan Howard Plaintiffs, CalSTRS, Norges, and PIMCO Plaintiffs, as defined in the Second
        Amended Complaint.


                                                      39
